Vistas la moción que antecede, la sección 12 de la ley para establecer el procedimiento para el desahucio y fijando reglas para ape-laciones en esta clase de juicios, sección 1636 de los estatutos compilados de la compilación de 1911, la sección 299 del Código de Enjuiciamiento Civil y la regla 40 de este tribunal, y apareciendo de la certificación acompañada a dicha moción que. la exposición del caso fué aprobada por el juez de la corte de distrito en diciembre 19, 1927, sin que los demandados .hayan radicado fianza alguna en este caso a los efectos de su apelación y sfn que hayan radicado en la Secretaría de este Tribunal transcripción alguna hasta el día de hoy, a pesar del tiempo transcurrido, se declara con lugar la referida moción y se desestima la apelación interpuesta contra la sen-tencia de noviembre de 1927 en el caso arriba expresado.